Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/22 has been entered.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 3-6, 8-9, 12-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stehr et al. (DE 10 2012 201 475; US 2014/0377764 used as translation) in view of Kopf-Sill (US 2002/0055149).
With respect to independent claims 1 and 18, Stehr et al. discloses amplifying wherein the duration of effect tA (time in which an energy source such as a laser acts on a point in a sample with the power to heat and denature) is less than 10 milliseconds (see paragraph 0027, which discloses irradiation times between 10 nanoseconds and 500 microseconds).  This document also discloses testing the concentration of amplification products (see paragraphs 0069-0084).
Further with respect to independent claim 18, this document also discloses use of a first nanoparticle conjugated to a primer and second nanoparticles conjugated to a test probe, wherein the second nanoparticles (16 nm diameter) are smaller than the first (60 nm diameter), and substances are added in a testing step (see paragraphs 0073, 0078, and 0084).
With respect to claim 3, this document discloses different global temperatures during testing and amplification, and wherein no substances are added during testing (see paragraphs 0072 and 0078).
  With respect to claim 4, this document discloses equal global temperatures during testing and amplification, and a duration of effect tA of less than 1 millisecond (see paragraphs 0072, 0078, and 0084, and 0027, which discloses a tA as low as 1 nanosecond).
With respect to claims 5-6 and 14-16, this document discloses use of a first nanoparticle in the amplification step and a test probe in the testing step that comprises a second nanoparticle that is different in size from that of the first nanoparticle (see paragraph 0073).
With respect to claim 8, this document discloses a heating time shorter than 100 milliseconds (see paragraph 0027, which discloses a heating time as low as 1 nanosecond).
With respect to claim 9, concentration of amplicon to be amplified, such as less than 1 pM, is a known-important reaction parameter in nucleic acid amplification reactions, and thus merely involves routine optimization of known-important reaction parameters according to various applications and conditions, which does not confer unobviousness (M.P.E.P. 2144.05).
With respect to claims 12-13, this document discloses a duration of effect tA of less than 500 or 100 microseconds (see paragraph 0027, which discloses a tA as low as 1 nanosecond).
With respect to claim 17, this document discloses overlap between amplification and testing steps (see paragraphs 0072 and 0078).
Stehr et al. does not disclose performing PCR wherein the number of cycles or cycle passages is greater than 60; this document discloses a maximum of 40 cycles.
Kopf-Sill discloses performing PCR wherein the number of cycles or cycle passages is greater than 100 (see paragraphs 0012-0015, 0057, and 0077-0079).  It is disclosed that doing so along with short, inefficient cycles provides the benefit or advantage of generating more product in the same amount of time or in less time than under standard conditions.
One of ordinary skill in the art would have been motivated to modify the method of Stehr et al. by increasing the number of PCR cycles or cycle passages from 40 to greater than 60, greater than 80, or greater than 100 because Kopf-Sill disclosed that using such increased number of cycles along with short cycle times advantageously generated more product in the same amount of time or in less time than under standard conditions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

6.	Claims 2, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stehr et al. (DE 10 2012 201 475; US 2014/0377764 used as translation) in view of Kopf-Sill (US 2002/0055149), and further in view of Myers et al. (US 2013/0012399) and O'Sullivan et al. (WO 2013/113965; English translation also attached).
The teachings of Stehr et al. and Kopf-Sill are discussed above.
Stehr et al. and Kopf-Sill do not disclose the use of nanoparticle-attached primers, wherein the primers have a portion that has an abasic modification selected from dideoxy-ribose and triethylene glycol.
Myers et al. discloses using a substrate-immobilized primer comprising a portion having at least one abasic modification (see paragraphs 0093-0094).  
O'Sullivan et al. discloses the use of PCR primers containing a 'terminator' element capable of blocking amplification or extension in an undesirable direction or of an undesirable nucleic acid strand, and that such an element includes triethylene glycol or dideoxy-ribose (see paragraph bridging pages 10 and 11 of the Spanish document, which translates as:  "The PCR terminator is an element capable of stopping polymerase activity. The terminator also acts as a spacer between part of the primer that is subjected to amplification and its tail. In the context of the Any invention capable of stopping the PCR reaction can be used, such as, for example, hexaethylene glycol, triethylene glycol, propyl, 1 ', 2'-dideoxyribose or bases or unnatural nucleic acids that are not recognized by polymerase, such as PNA, LNA, Morfolino oligos or RNA. In a preferred embodiment, the PCR terminator comprises hydrocarbon chains of 3 to 18 carbon atoms.") (see page 9 of attached English translation).
One of ordinary skill in the art would have been motivated to modify the method of Stehr et al. by incorporating an abasic portion in the nanoparticle-attached primer because Meyers et al. disclosed the use of an abasic portion in an immobilized primer.  The skilled artisan would have been motivated to use dideoxy-ribose or triethylene glycol as the abasic portion because O'Sullivan et al. disclosed that dideoxy-ribose and triethylene glycol were suitable abasic moieties for use in primers to block extension in an undesirable direction or of an undesired nucleic acid strand.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

REPLY TO ARGUMENTS

7.	With respect to the above rejections, the arguments of the response filed 09/07/22 have been fully considered, but are not found persuasive.  The rejections point out where in the references the various claim limitations are disclosed, and provide proper and sufficient motivation for combining the teachings.  As no substantive scientific or technical argument has been presented supporting the assertion that Kopf-Sill is not enabling, the Office need not address this assertion.

CONCLUSION

8.	No claims are free of the prior art.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/20/22

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637